Case: 20-60362      Document: 00515423089         Page: 1    Date Filed: 05/20/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 20-60362                            May 20, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

              Plaintiff - Appellee

v.

NESTOR MARCELO CAMPOS-RAMENTHOL,

              Defendant - Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:19-CR-107-5


Before STEWART, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Nestor Marcelo Campos-Ramenthol appeals the
district court’s denial of his motion to revoke or amend the detention order
entered on September 16, 2019. For the following reasons, we affirm.
                                             I.
       In July 2019, Campos-Ramenthol was charged with three counts of
conspiracy to distribute controlled substances as part of an ongoing
investigation involving several other defendants. He was subsequently


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-60362    Document: 00515423089     Page: 2   Date Filed: 05/20/2020



                                 No. 20-60362
arrested, and a detention hearing was held in September 2019 where he was
denied bail and release on conditions. There, the magistrate judge found by a
preponderance of the evidence that no condition or combination of conditions
of release would reasonably assure the defendant’s appearance as required.
See 18 U.S.C. § 3142(e)(3)(A).
      Campos-Ramenthol is currently detained at the Harrison County Adult
Detention Center (“HCADC”) in Harrison County, Mississippi. In April 2020,
he filed a motion to revoke or amend the detention order entered on September
16, 2019. In his motion, he explained that he has several underlying health
conditions that require him to receive oxygen treatments at home, including
coronary artery disease, cardiomyopathy, diabetes, obstructive sleep apnea,
and heart failure with preserved ejection fraction. He argued that due to his
health conditions, he could potentially be at risk should a COVID-19 outbreak
occur at HCADC. His sister filed an affidavit in support that she would be
willing to serve as a third-party custodian should he be successful in obtaining
pretrial release.
      The district court denied the motion determining that that the defendant
had failed to argue any facts to overcome the rebuttable presumption in favor
of the government that no condition or combination of conditions of release
would reasonably assure the appearance of the defendant and the safety of the
community. See 18 U.S.C. § 3142(e)(3)(A). It further explained that there are
currently no reported cases of COVID-19 at HCADC and that the facility has
implemented a number of preventative measures to maintain the health and
safety of its inmates. Additionally, the district court reasoned that supervision
of the defendant would be greatly impeded or unavailable due to the
suspension of home visits by probation. Campos-Ramenthol filed this appeal.




                                       2
    Case: 20-60362    Document: 00515423089     Page: 3   Date Filed: 05/20/2020



                                 No. 20-60362
                                       II.
      “Absent an error of law, we review a pretrial detention order under ‘a
deferential standard of review that we equate to the abuse-of-discretion
standard.’” United States v. Moreno, 857 F.3d 723, 725-26 (5th Cir. 2017)
(quoting United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992)). Our
inquiry is “whether the evidence as a whole supports the conclusions of the
proceedings below.” Id. at 726 (citation omitted).
      Here, the district court’s denial of Campos-Ramenthol’s motion to revoke
or amend the detention order was clearly supported by the record evidence.
First, given Campos-Ramenthol’s lengthy criminal history and the likelihood
that he is facing a robust sentence and designation as a career offender on his
current pending charges, the magistrate judge’s determination that he is a
flight risk was reasonable. See 18 U.S.C. § 3142(e)(3)(A). Additionally, as the
government points out, numerous precautionary measures have been
instituted to ensure the health and safety of Campos-Ramenthol and the other
HCADC inmates. There were no reported cases of COVID-19 at the jail at the
time of the district court’s April 14, 2020 order, and there continue to be no
cases as of May 15, 2020. Further, the jail has procedures in place in case of an
outbreak, including the isolation of high-risk inmates, and there is a registered
nurse available on site who is aware of Campos-Ramenthol’s health conditions.
      For these reasons, we hold that the September 16, 2019 detention order,
and the district court’s order denying revocation or amendment of that order,
is supported by the evidence in the record. Moreno, 857 F.3d at 726.
                                      III.
      The district court’s denial of Campos-Ramenthol’s motion to revoke or
amend his detention order is affirmed.




                                       3